EXHIBIT 10.18


ROBERT HALF INTERNATIONAL INC.


STOCK INCENTIVE PLAN


RESTRICTED SHARE AGREEMENT


        This restricted share agreement (“Agreement”) is made and entered into
as of __________, (the “Grant Date”), between Robert Half International Inc., a
Delaware corporation (the “Company”), and ________. (“Participant”). Capitalized
terms not defined herein shall have the meanings assigned to them in the
Company’s Stock Incentive Plan (the “Plan”), a copy of which Participant
represents, warrants, and acknowledges having received and reviewed. Participant
also represents, warrants, and acknowledges having received and reviewed a copy
of the Plan prospectus and the documents incorporated therein by reference. The
Plan is incorporated by reference into this Agreement.


        THE PARTIES AGREE AS FOLLOWS:


        1. Shares. Pursuant to the Plan, the Company hereby transfers to
Participant, and Participant hereby accepts from the Company, an award initially
consisting of _____________ Restricted Shares on the terms and conditions set
forth herein and in the Plan (the “Restricted Share Award”).


        2. Vesting. The Restricted Share Award shall vest based on the
completion of continued Service as follows: _____________________, unless
otherwise provided by the Plan or Section 3 hereof. The Restricted Shares are
subject to Section 6(e) of the Plan to the extent they have not vested and shall
be held in escrow by the Company until they have vested and the Participant has
satisfied all applicable tax withholding obligations as provided in Section 6
below. In addition, any dividends paid in Shares with respect to unvested
Restricted Shares by reason of Section 6(d) of the Plan or any Shares to which
the Participant may be entitled by reason of application of Section 16 of the
Plan to the unvested Restricted Shares shall, in each case, be subject to the
same terms and conditions as are applicable to the unvested Restricted Shares
under this Agreement and the Plan.


        3. Accelerated Vesting. Notwithstanding Section 2 hereof, the Restricted
Share Award shall vest as provided from time to time by any other agreement
between Participant and the Company or as provided by Section 3(b)(xv), Section
14 or Section 15 of the Plan, and in such case, the vesting date for any portion
of the Restricted Share Award that vests under such circumstances shall be the
date such portion of the award vests.


        4. Performance Condition. The Restricted Share Award shall be subject to
the Performance Condition(s), including the adjustment provisions thereof, as
determined



--------------------------------------------------------------------------------

          


by the Compensation Committee (the “Committee”) in accordance with the Plan and
pursuant to the resolutions adopted by the Committee at its meetings on________.


        5. Understanding of Participant Regarding Withholding Taxes. Participant
hereby represents and acknowledges that (i) on each date that the Restricted
Share Award vests, minimum withholding taxes become due, (ii) payment of such
minimum withholding taxes to the Company is the responsibility of Participant
and (iii) payment of such withholding taxes may require a significant cash
outlay by Participant.


        6. Payment of Taxes. The Company shall notify the Participant or, if
applicable, Participant’s estate, as to the amount of minimum withholding taxes
required to be withheld by the Company as a result of the vesting of the
Restricted Share Award. Participant shall make full payment of such minimum
withholding taxes to the Company by check or in a manner permitted by Section
19(b) of the Plan. In the event that such payment is not made, the Company shall
have the right to cause such Participant’s minimum withholding taxes obligation
to be satisfied as specified in Section 19(a) of the Plan.


        7.  Election to Recognize Gross Income in the Year of Grant. If
Participant properly elects within thirty (30) days of the Grant Date to include
in gross
income for federal income tax purposes an amount equal to the fair market value
of the Restricted Share Award on the Grant Date, such Participant shall pay in
cash to the
Company in the calendar month of such Grant Date, or make arrangements
satisfactory to the Committee to pay to the Company, any minimum withholding
taxes required to be withheld with respect to such shares.


8. Restriction on Issuance of Shares.


         8.1 Legality of Issuance. The Company shall not be obligated to
transfer or issue any Restricted Shares pursuant to this Agreement if such
transfer or issuance, in the opinion of the Company and the Company’s counsel,
would constitute a violation by the Company of any provision of law, including
without limitation the provisions of the Securities Act.


         8.2 Registration or Qualification of Securities. The Company may, but
shall not be required to, register or qualify the transfer or issuance of the
Restricted Shares under the Securities Act or any other applicable law. The
Company shall not be obligated to take any affirmative action in order to cause
the transfer or issuance of the Restricted Shares pursuant hereto to comply with
any law.


        9. Restriction on Transfer. Regardless of whether the transfer or
issuance of the Restricted Shares has been registered under the Securities Act
or has been registered or qualified under the securities laws of any state, the
Company may impose additional restrictions upon the sale, pledge, or other
transfer of the Restricted Shares (including the placement of appropriate
legends on stock certificates and the issuance of stop-transfer
2



--------------------------------------------------------------------------------

          


instructions to the Company’s transfer agent) if, in the judgment of the Company
and the Company’s counsel, such restrictions are necessary in order to achieve
compliance with the provisions of the Securities Act, the securities laws of any
state, or any other law.


        10. Stock Certificate Restrictive Legends. Stock certificates (which may
be in electronic form) evidencing the Restricted Shares may bear such
restrictive legends as the Company and the Company’s counsel deem necessary
under applicable law or pursuant to this Agreement.


        11. Representations, Warranties, Covenants, and Acknowledgments of
Participant. Participant hereby agrees that in the event the Company and the
Company’s counsel deem it necessary or advisable in the exercise of their
discretion, the transfer or issuance of the Restricted Shares may be conditioned
upon the person receiving Restricted Shares making certain representations,
warranties, and acknowledgments relating to compliance with applicable
securities laws.


12. Tax Advice. Participant represents, warrants, and acknowledges that the
Company has made no warranties or representations to Participant with respect to
the income tax consequences of the transactions contemplated by this Agreement,
and Participant is in no manner relying on the Company or the Company’s
representatives for an assessment of such tax consequences.


        13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents. The parties agree that the exclusive jurisdiction and
venue of any action with respect to this Agreement shall be in the Superior
Court for the county in which the principal executive offices of the Company are
located, or the United States District Court for the district in which the
principal executive offices of the Company are located, and each of the parties
hereby submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of such action. The parties agree that service of process in any
such action may be effected by delivery of the summons and complaint in a manner
provided for delivery of notices set forth herein.


        14. Notices. All notices, communications and documents under this
Agreement shall be in writing. All notices, communications, and documents
directed to the Company and related to the Agreement, if not delivered by hand,
shall be mailed to the Company’s principal executive office, Attention:
Secretary. The current address of the Company’s principal executive office is:


         Robert Half International Inc.
         2884 Sand Hill Road
         Menlo Park, CA 94025


3



--------------------------------------------------------------------------------

          


Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Participant and related to
this Agreement, if not delivered by hand, shall be mailed to Participant’s last
known address as shown on the Company’s books or such other address as
Participant may specify by notice complying with this section. Notices,
communications, and documents not delivered by hand shall be mailed by
registered or certified mail, return receipt requested, postage prepaid. All
mailings and deliveries related to this Agreement shall be deemed received only
when actually received.


        15. Binding Effect. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors, and
assigns of the parties hereto.


        16. Damages. Participant shall be liable to the Company for all costs
and damages, including incidental and consequential damages and attorneys’ fees,
resulting from Participant’s breach of this Agreement. If any party to this
Agreement seeks to enforce its rights under this Agreement by legal proceedings,
each party shall pay its own costs and expenses including, without limitation,
all attorneys’ fees.


        17. Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures to each such counterpart
were upon a single instrument, and all counterparts shall be deemed an original
of this Agreement.


        18. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the full extent possible.


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.


ROBERT HALF INTERNATIONAL INC.






             By_________________________________
              


        Participant hereby accepts and agrees to be bound by all of the terms
and conditions of this Agreement and the Plan.






              _________________________________       
4

